            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 1 of 34


 1 MONIQUE C. WINKLER (Cal. Bar No. 213031)
    winklerm@sec.gov
 2 SUSAN F. LAMARCA (Cal. Bar No. 215231)
    lamarcas@sec.gov
 3 MARC D. KATZ (Cal. Bar No. 189534)
    katzma@sec.gov
 4 REBECCA LUBENS (Cal. Bar No. 240683)
    lubensr@sec.gov
 5 ERIN E. WILK (Cal. Bar No. 310214)
    wilkse@sec.gov
 6
   Attorneys for Plaintiff
 7 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 8 San Francisco, CA 94104
   (415) 705-2500 (Telephone)
 9 (415) 705-2501 (Facsimile)

10

11                                 UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
14

15 SECURITIES AND EXCHANGE COMMISSION,                         Case No.
16                   Plaintiff,
                                                               COMPLAINT
17          vs.
18 CARRIE L. TOLSTEDT,

19                   Defendant.
20

21

22          Plaintiff Securities and Exchange Commission (the “SEC”) alleges:
23                                    SUMMARY OF THE ACTION
24                1. For several years, Wells Fargo & Company (“Wells Fargo” or the “Company”)
25 publicly claimed that its business strategy was to sell to existing retail banking customers products

26 that they needed, wanted, and used, and that it was able to measure its success through its

27 published “cross-sell metric” featured in its Annual Reports and public filings. Wells Fargo

28 publicly touted its cross-sell metric as a key business indicator that captured the products it had

      COMPLAINT                                                                         CASE NO. _________
                                                      -1-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 2 of 34


 1   sold to customers that they needed, wanted, and used. According to Wells Fargo, the cross-sell

 2   metric was supposed to represent the average number of products sold to households that had “the

 3   potential for revenue generation and long-term viability.”

 4                2. Defendant Carrie L. Tolstedt, who served as the Senior Executive Vice President of

 5   Community Banking for Wells Fargo, publicly discussed the cross-sell strategy, and the reported

 6   metric, as an important means for investors to distinguish Wells Fargo from its banking

 7   competitors.

 8                3. Contrary to these public statements, Tolstedt and Wells Fargo’s Community

 9   Bank—its largest operating segment—implemented a volume-based sales model in which

10   employees sold volumes of products to existing customers, often with little regard to actual

11   customer need or expected use. For several years, until mid-2016, Wells Fargo opened millions of

12   accounts or sold products that were unauthorized or fraudulent, and others that were unneeded and

13   unwanted by retail banking customers. The unused accounts and products were included in the

14   Community Bank’s cross-sell metric, sometimes for years.

15                4. Defendant Tolstedt misled investors and the public as to the value of Wells Fargo’s

16   securities through false and misleading statements and by repeatedly providing misleading sub-

17   certifications as to the accuracy of the Company’s required quarterly and annual reports to

18   shareholders. These sub-certifications resulted in misleading statements being disseminated to

19   investors in the Company’s quarterly and annual reports. Consistent with Wells Fargo’s materially

20   misleading public statements in its annual and quarterly reports, Tolstedt publicly described the

21   cross-sell metric as a means of measuring Wells Fargo’s relationships with its customers. Yet, as

22   Tolstedt knew or was reckless in not knowing, the cross-sell metric appeared to be growing for

23   years as it captured growth in products that resulted from rampant sales misconduct rather than

24   measuring products that customers wanted, needed, and used.

25                5. In late 2013, some of Wells Fargo’s aggressive and fraudulent sales practices began

26   to surface through media reports, causing growth of the cross-sell metric to stall. By May 2015,

27   Wells Fargo faced the first of a series of government actions when the City of Los Angeles sued

28   the Company based on certain sales practices in the Los Angeles area. Yet Tolstedt continued,

      COMPLAINT                                                                       CASE NO. _________
                                                     -2-
              Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 3 of 34


 1   through mid-2016, to publicly endorse the cross-sell metric to investors, while internally studying

 2   ways to eliminate the substantial number of idle or unused accounts that had kept the cross-sell

 3   metric from growing since early 2014.

 4                6. Rather than reveal to investors the extent to which the inclusion of unused,

 5   unneeded, and unauthorized accounts in the cross-sell metric had inflated the reported number,

 6   Tolstedt continued to falsely claim that Wells Fargo’s cross-sell strategy was to sell products that

 7   customers valued and used. At the same time, Tolstedt also sold shares in Wells Fargo, which she

 8   owned either directly or indirectly, and profited. For instance, in November 2014, Tolstedt sold

 9   shares of Wells Fargo stock for more than $11.8 million.

10                7. In September 2016, Wells Fargo announced settlements with two federal agencies,

11   the Consumer Financial Protection Bureau (“CFPB”) and the Office of the Comptroller of the

12   Currency (“OCC”), and a settlement with the City of Los Angeles, of actions taken by the three

13   governmental entities to address sales misconduct. Shortly thereafter, the market price of Wells

14   Fargo’s securities declined materially, reducing the Company’s market capitalization by billions of

15   dollars as the market learned of the extensive misconduct. Tolstedt departed from Wells Fargo that

16   month.

17                8. The SEC seeks an order from the Court enjoining Tolstedt from future violations of

18   the securities laws; prohibiting Tolstedt from acting as an officer or director of any public

19   company; requiring Tolstedt to pay a civil monetary penalty, and disgorgement of ill-gotten gains

20   or unjust enrichment with prejudgment interest thereon; and providing for other appropriate relief.

21                                     JURISDICTION AND VENUE

22                9. The SEC brings this action pursuant to Sections 20(b) and 20(d) of the Securities

23   Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t(b) and 77t(d)] and Sections 21(d) and 21(e) of the

24   Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u(d) and 78u(e)].

25                10. This Court has jurisdiction over this action pursuant to Section 22(a) of the

26   Securities Act, [15 U.S.C. § 77v(a)], and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

27                11. Defendant, directly or indirectly, made use of the means and instrumentalities of

28   interstate commerce or of the mails in connection with the acts, transactions, practices, and courses

      COMPLAINT                                                                        CASE NO. _________
                                                      -3-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 4 of 34


 1   of business alleged in this complaint.

 2                12. Venue is proper in this District pursuant to Section 22(a) of the Securities Act,

 3   [15 U.S.C. § 77v(a)], and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)]. Acts,

 4   transactions, practices, and courses of business that form the basis for the violations alleged in this

 5   complaint occurred in the Northern District of California.

 6                13. Under Civil Local Rule 3-2(d), this civil action should be assigned to the San

 7   Francisco Division because a substantial part of the events or omissions which give rise to the

 8   claims alleged herein occurred in San Francisco County and defendant maintains a residence in

 9   San Francisco.

10                                               DEFENDANT

11                14. Carrie L. Tolstedt, age 60, resides in San Francisco, California and Scottsdale,

12   Arizona. Tolstedt was an Executive Officer of Wells Fargo, and served as Senior Executive Vice

13   President of Community Banking at Wells Fargo from June 2007 until July 2016, shortly before

14   she left the bank. Tolstedt was compensated in the form of salary, equity awards, and other

15   incentive compensation, among other things.

16                15. During the investigation conducted by the staff of the SEC preceding this action,

17   Tolstedt asserted her Fifth Amendment privilege in response to questions regarding the same

18   subjects that comprise the allegations in this complaint. Also during the investigation, Tolstedt

19   entered into agreements by which she agreed that the running of any statute of limitations

20   applicable to any action or proceeding against Tolstedt by the SEC, including any sanctions or

21   relief that might be imposed, is tolled and suspended for the period beginning on May 20, 2019

22   through December 9, 2020.

23                                            RELEVANT ENTITY

24                16. Wells Fargo & Company is a Delaware corporation based in San Francisco,

25   California. Wells Fargo’s common stock is registered under Section 12(b) of the Exchange Act,

26   and its securities are quoted on the New York Stock Exchange under the ticker “WFC.”

27

28

      COMPLAINT                                                                         CASE NO. _________
                                                       -4-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 5 of 34


 1                                       FACTUAL ALLEGATIONS

 2          A.       Wells Fargo Touts Its Business Strategy of Cross Selling, and the Key “Cross-

 3                   Sell” Metric the Community Bank Used to Measure Its Success

 4                17. As a public company, Wells Fargo filed with the SEC annual and quarterly reports

 5   that are publicly-accessible, and made and filed other frequent public announcements. Among the

 6   required information, the Company reported annually and quarterly to its shareholders

 7   management’s analysis of how the Company and its operating segments, such as the Community

 8   Bank headed by Tolstedt, had executed on business strategies.

 9                18. In its quarterly and annual reports, during 2014, 2015, and 2016, Wells Fargo’s

10   management described, as a core business strategy, that it sought to increase sales of products and

11   accounts to its customers through what the Company termed a “cross-sell” strategy. In particular,

12   Wells Fargo characterized the core business strategy in its Community Bank as “needs-based”

13   cross-sell. In its 2014 Annual Report, the Company described the strategy as “increas[ing] the

14   number of products our customers use by offering them all of the financial products that satisfy

15   their financial needs.” (Emphasis supplied.)

16                19. To further explain to shareholders, and to the public, its “needs-based” cross-sell

17   strategy, in these required reports Wells Fargo referred to and incorporated its Vision & Values

18   statement, which was prominently displayed on its website. Wells Fargo’s Vision & Values

19   statement in 2015 proclaimed: “Our vision has nothing to do with transactions, pushing products,

20   or getting bigger for the sake of bigness… We do not offer products that are inappropriate for our

21   customers’ needs and circumstances.” Reinforcing this statement, in its 2015 Annual Report,

22   Wells Fargo stated: “Our approach to cross-sell is needs-based as some customers will benefit

23   from more products, and some may need fewer.”

24                20. The Company pitched the cross-sell strategy to investors as a foundation of its

25   revenue model. Wells Fargo further informed investors that it used a performance metric to

26   calculate the number of products per household that Community Bank customers used, which it

27   called the “cross-sell metric.” Wells Fargo claimed the cross-sell metric that purportedly measured

28   the cross-sell strategy’s success was a leading indicator of revenue and earnings and a centerpiece

      COMPLAINT                                                                         CASE NO. _________
                                                      -5-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 6 of 34


 1   of its growth strategy for the Community Bank.

 2                21. For example, in its 2014 Annual Report to shareholders, Wells Fargo described its

 3   cross-sell strategy as “key to our ability to grow revenue and earnings especially during the current

 4   environment of slow economic growth and regulatory reform initiatives.” Indeed, in each of its

 5   required quarterly and annual reports filed with the SEC from 2014 through the second quarter of

 6   2016, Wells Fargo reported the cross-sell metric for the Community Bank. In addition, Wells

 7   Fargo typically explained how the cross-sell metric compared to prior quarters or annual periods.

 8           B.      Sales Incentives Linked to the Cross-Sell Strategy Spur Banker Fraud that

 9                   Falsely Inflated the Reported Metric

10                22. The Community Bank, which Tolstedt led from 2007 through mid-2016, was the

11   largest of Wells Fargo’s three business units, contributing more than half (and in some years more

12   than three-quarters) of the Company’s revenue. For the majority of this period, including from

13   2013 through 2015, Tolstedt reported directly to the Chief Executive Officer. In late 2015,

14   Tolstedt began to report to the President, who in turn reported to the CEO.

15                23. The Community Bank was responsible for the everyday banking products sold to

16   individuals and small businesses, including checking and savings accounts, certificates of deposit

17   (“CDs”), debit cards, as well as more complex products. The Community Bank was also

18   responsible for managing the large network of bank branches, referred to within Wells Fargo as

19   “stores,” as well as other sales channels through which Wells Fargo offered its products.

20                24. The branches employed, among others, bankers who were generally responsible for

21   offering accounts and financial products or services to customers. The bankers reported up

22   through managers of the branches to Regional Bank Executives, who reported to Tolstedt. In

23   addition, the persons who managed the various groups organized around products that the

24   Community Bank offered also reported up to Tolstedt.

25                25. The Community Bank also had financial and risk officers who reported to Tolstedt

26   and assessed the Community Bank’s business progress and its risks. Those persons provided

27   information to the financial and risk officers for the Company overall, often after first discussing

28   the information with Tolstedt. In addition, at least quarterly, Tolstedt met with the CEO, and

      COMPLAINT                                                                        CASE NO. _________
                                                      -6-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 7 of 34


 1   frequently others, to discuss the business of the Community Bank and to make strategic plans. In

 2   these meetings, Tolstedt discussed the cross-sell strategy, and reasons for upward and downward

 3   trends in the cross-sell metric.

 4                26. Through 2013, the Community Bank, led by Tolstedt, implemented a volume-

 5   based sales model, which included sales and compensation plans that pressured bankers to sell

 6   products to existing customers, often without regard for any actual customer need or use. Regional

 7   Bank Executives, managers, and front line bankers repeatedly raised objections to sales plans that

 8   left bankers little option but to sell unneeded products to customers. Complaints about the sales

 9   goals were regularly escalated to Tolstedt. The complaints specifically articulated that the sales

10   goals were too high and that the goals, along with management pressure, incentivized employees

11   to sell low-quality or valueless, duplicate products, sometimes through misconduct.

12                27. For instance, in a June 2014 resignation email to Tolstedt and others, the resigning

13   banker complained about multiple checking accounts being opened for individual customers and

14   business package accounts that were not suitable to the customers’ needs, explaining: “When

15   tellers and bankers are stating repeatedly that they are only doing what their managers are

16   instructing them to do, there should be a closer look at the practices of retail managers, district

17   managers and area presidents. There are numbers that need to be met but meeting those numbers

18   at the expense of our customers, profitability and our shareholders is not good business. … There

19   are rampant practices to manipulate numbers. . . . I have spent a majority of my time here at Wells

20   Fargo closing accounts for customers. Reviewing profiles with more than 4 or 5 checking

21   accounts which are opened and closed within months. Businesses with package accounts that are

22   not suitable to their needs.”

23                28. Indeed, thousands of Wells Fargo employees engaged in unlawful conduct to sell

24   products of no or low value to customers. Between 2011 and 2016, tens of thousands of

25   employees were the subject of allegations of unethical sales practices, and more than 5,300

26   employees were terminated for customer-facing sales ethics violations, including falsifying bank

27   records; more than 23,000 employees were referred for sales practices investigations and

28   thousands received disciplinary action short of termination or resigned prior to the conclusion of

      COMPLAINT                                                                         CASE NO. _________
                                                      -7-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 8 of 34


 1   the Company’s investigations into their sales practices.

 2                29. Many of the unethical or illegal sales practices were referred to as “gaming” within

 3   Wells Fargo. Those gaming practices included, among others: employees’ creation of false

 4   records and forgery of customers’ signatures to open accounts that were not authorized by

 5   customers; employees’ alterations of customer phone numbers, email addresses, or physical

 6   addresses on account opening documents, either to prevent customers from finding out about

 7   unauthorized accounts, or to prevent customers from being contacted in customer satisfaction

 8   surveys; employees’ transferring funds from existing accounts of customers, without their consent,

 9   to a newly-opened but unauthorized account, in order to meet the funding criteria required to

10   receive credit for “selling” the new account.

11                30. When the Community Bank set employee annual sales goals at a level to achieve

12   year-over-year sales growth, the base level of sales from the prior year included accounts or

13   financial products resulting from unlawful misconduct or gaming. This had the effect of imposing

14   additional pressure on employees to continue gaming practices.

15                31. During weekly meetings with Tolstedt, and in meetings with her deputies who

16   described the discussions to Tolstedt, Regional Banking Executives pointed to the sales goals and

17   incentive plans put in place by Tolstedt as leading to low-quality sales of products that went

18   unused by customers. However, Tolstedt deflected criticism of the sales model and incentive

19   system, and was unwilling to change how sales were measured, fearful that such changes would

20   adversely impact the cross-sell metric.

21                32. As Wells Fargo discovered misconduct by front line bankers through 2013, the

22   Company frequently fired the bankers but rarely made changes designed to address the sales goals,

23   incentive plans, and managerial pressure that caused the misconduct. In 2013, the Community

24   Bank under Tolstedt’s leadership fired more than a thousand employees for sales misconduct, as it

25   had during the prior year.

26          C.       Tolstedt Manages the Community Bank’s Reported Cross-Sell Metric

27                33. Tolstedt was in charge of, and closely involved in, the decision-making for the

28   Community Bank’s calculation of its cross-sell metric.

      COMPLAINT                                                                       CASE NO. _________
                                                      -8-
            Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 9 of 34


 1                34. Accounts and financial products opened without customer consent or pursuant to

 2   gaming practices were included in the Community Bank cross-sell metric until the point when

 3   such accounts were eventually closed—for some products, months or years later—for lack of use.

 4   Similarly, accounts and financial products that were never or seldom used by customers were

 5   also included by the Company in the Community Bank cross-sell metric until such accounts

 6   were eventually closed for lack of use, at which time those accounts were removed from the

 7   cross-sell metric.

 8                35. Indeed, unauthorized and other unused accounts were frequently counted in the

 9   cross-sell metric for months or years before they were removed. In some cases (like checking

10   or savings accounts), the unused accounts were closed relatively quickly (usually within 90

11   days if unfunded). But for other products such as debit cards, which was the largest product

12   category included in the cross-sell metric, the unused accounts remained open without activity

13   for up to four years.

14                36. Tolstedt exercised approval over decisions regarding potential changes that would

15   impact the cross-sell metric, such as decisions regarding when to “purge” or remove groups of

16   products from the metric. For instance, with Tolstedt’s knowledge and approval, purges of unused

17   accounts were at times delayed in order to minimize the impact on the reported cross-sell metric,

18   including by pairing the purges with other events that caused an increase in cross-sell.

19                37. Thus, in late 2013, Tolstedt acknowledged to senior management at Wells Fargo

20   that measuring and managing cross-sell appropriately would require ensuring that low-quality sales

21   of products that customers did not use or value were either automatically purged out of the metric,

22   or “never get into the count.” She explained that such controls were important to ensure that the

23   cross-sell metric remained meaningful to shareholders. But, as Tolstedt was aware, the

24   Community Bank did not regularly purge low-quality products from the metric or otherwise

25   prevent significant amounts of those products from being included in the count.

26

27

28

      COMPLAINT                                                                        CASE NO. _________
                                                     -9-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 10 of 34


 1          D.        Media Reports of Sales Misconduct Lead to Scrutiny and Lower Sales

 2                38. In October 2013, the Los Angeles Times reported that Wells Fargo had fired

 3   approximately 30 employees in the Los Angeles area for sales-related misconduct. In forwarding

 4   the article to the CEO, Tolstedt alerted him: “This is not a good article.”

 5                39. The Los Angeles Times continued its reporting in a December 2013 article that

 6   stated that its sources included “28 former and seven current Wells Fargo employees who worked

 7   at bank branches in nine states, including California,” and internal bank documents. The Times

 8   detailed practices such as bankers ordering credit cards without customers’ permission, forging

 9   client signatures, and begging their own family members to open “ghost accounts.”

10                40. Shortly after the first article was published, Tolstedt participated in a meeting with

11   senior officers of Wells Fargo and other leadership of the Community Bank in which they

12   discussed the estimated number of employees who were fired by the Community Bank for sales

13   misconduct, which was approximately 1,000 or more annually or roughly one percent of the

14   number of bankers. As Tolstedt was aware, the number of employees dismissed annually did not

15   account for the far larger number of persons who were investigated for such practices but not fired,

16   either because they resigned while under investigation or were disciplined less harshly.

17                41. The Los Angeles Times reporting affected the Community Bank, as it saw a

18   significant decrease in sales immediately after the December 2013 article. Employees of the

19   Community Bank closely watched sales data over the ensuing quarter, in order to report to the

20   information to Tolstedt.

21          E.        Tolstedt Affirms Misleading Cross-Sell Claims in Public Statements

22                Tolstedt Misleadingly Describes Cross-Sell at 2014 Investor Day Conference

23                42. During the first quarter of 2014, Tolstedt learned that growth in the cross-sell

24   metric had “flattened” due to a decrease in sales of new products, which was itself due in large part

25   to the chilling effect of the revelations by the Los Angeles Times.

26                43. The decline in sales was linked to the attention within Wells Fargo to the media

27   reports, which led to pressure from the board of directors, the Corporate Risk Officer, and from the

28   bank’s primary regulator (the OCC) to curb bad behavior resulting from aggressive sales goals. By

      COMPLAINT                                                                          CASE NO. _________
                                                      -10-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 11 of 34


 1   the beginning of May 2014, Tolstedt was made aware of data that showed that the cross-sell metric

 2   appeared to be declining.

 3                44. Tolstedt discussed this phenomenon repeatedly with her top deputies during the

 4   first quarter of 2014. For instance, Tolstedt learned from her staff that the number of sales had

 5   decreased, but that a measurable portion of the decline was due to improvements in sales quality;

 6   in other words, fewer accounts showed signs of so-called low quality—lack of authorization or

 7   use. Her staff recommended that the sales plan reflect these lower numbers to comport with this

 8   new reality.

 9                45. Further, Tolstedt and her staff discussed during the first few months of 2014 the

10   fact that the slowdown in growth in the cross-sell metric presented a challenge in communicating

11   the cross-sell strategy to investors. Tolstedt asked her team to estimate what percentage of reduced

12   sales were “empty” or not used by the customer, so that they could understand the effect on the

13   cross-sell metric.

14                46. By May 2014, Tolstedt was completing preparations for the important “Investor

15   Day” Conference that Wells Fargo hosted every other year. The 2014 Conference was scheduled

16   to occur over several hours on May 20, 2014, in San Francisco, and was expected to be attended by

17   numerous large investors, as well as by securities industry analysts who followed Wells Fargo’s

18   stock closely and who wrote about Wells Fargo in their communications with their own investor

19   clients. The highest levels of management at Wells Fargo—including the CEO, the Chief

20   Financial Officer, the Chief Operating Officer, and Tolstedt as head of Community Banking—

21   were slated to provide details for the attendees regarding the Company’s achievements over the

22   prior two years and its strategies going forward.

23                47. In preparing for the 2014 Investor Day Conference, in May 2014, Tolstedt provided

24   senior officers at Wells Fargo with the slide presentation she intended to use to present on behalf of

25   the Community Bank during the Investor Day Conference. The slides reiterated that cross-selling

26   to customers remained a core business strategy, and emphasized that the purpose of cross-selling

27   was to satisfy customers’ “needs.” The slides also touted “growth” in the cross-sell metric, using

28   data over a two-year period.

      COMPLAINT                                                                        CASE NO. _________
                                                     -11-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 12 of 34


 1                48. In contrast to the emphasis on customer “needs” in the slides, and the claims to

 2   recent growth in the cross-sell metric, Tolstedt revealed to Wells Fargo senior officers that she had

 3   concluded that a very different phenomenon was influencing the cross-sell metric. According to

 4   Tolstedt, she was managing how her team talked about cross-sell, because she saw that “our cross-

 5   sell will flatten” and that it “could decrease some.” Further, in forwarding the slides to others in

 6   management, Tolstedt described that the flattening and likely decrease in the metric was due to the

 7   fact that sales levels were down due to changes the bank made to address poor sales quality,

 8   alluding to the firings in Southern California. Tolstedt also described the fact that the metric

 9   included products that were not used, or for which usage and profits were “low,” but she assured

10   the management team that those products were “rolling off” the metric. Tolstedt reiterated that the

11   Community Bank’s “cross-sell could weaken some” and estimated that it would take a year to

12   eighteen months to “get through” the trend.

13                49. Finally, as Tolstedt acknowledged in her internal communications within Wells

14   Fargo, the slide presentation did not capture the known causes for the weakening and likely decline

15   in the cross-sell metric.

16                50. A few days prior to the Investor Day Conference, Tolstedt informed her staff that

17   she expected a question about the cross-sell metric and why “the pace of growth appears to be

18   slipping” from an analyst who followed Wells Fargo’s stock. At the May 20, 2014 Investor Day

19   Conference, the analyst did ask Tolstedt, as expected, to explain the apparent slowdown in growth

20   of the cross-sell metric, including the observation that “[i]t looks like the pace of cross-sell from

21   2012 to 2013 from 6.1 products to 6.2 products, that’s the slowest percentage increase on a core

22   basis in a couple decades.”

23                51. In response, Tolstedt stated:

24                   When you think about cross-sell, there’s many things that influence our
                     cross-sell rate over time. Over different cycles we have seen the pace of
25                   growth change, and that is really to be expected. Let me give you a couple
                     of examples that can impact your cross-sell.
26
                     CDs. In times where our customers choose that they would rather have their
27                   money in a savings account at Wells Fargo, they will close the CD. That
                     will impact our cross-sell rate. Home equity loans. There’s times at which
28                   they will refinance their first, fold in their home equity loan, and that will
      COMPLAINT                                                                         CASE NO. _________
                                                      -12-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 13 of 34


                     impact our cross-sell. All really good for Wells Fargo and will change over
 1                   time.
 2                   Another impact of cross-sell over time can easily be, if our household
                     growth is faster, we will bring in a new household at three or four products
 3                   where our existing base as it sits. None of this is unexpected; none of this is
                     bad news. In fact, we are very excited about our cross-sell.
 4
                     When you think about the seventh and eighth product being twice as more
 5                   profitable than the first four and the fact that our cross-sell rate will grow a
                     little bit slower than certainly our profit per household will be. We are
 6                   bullish on cross-sell, we are confident on cross-sell, and we still believe that
                     we can get to an eight cross-sell.
 7

 8                52. Tolstedt’s response to the question posed by the analyst was materially misleading.

 9   Though Tolstedt chose in responding to offer reasons why the cross-sell metric could slow,

10   entirely absent from her response were the reasons that she understood that growth in the metric

11   had slowed: namely, the efforts by Wells Fargo to address sales misconduct and the reactions by

12   Wells Fargo bankers to those efforts. Providing a truthful answer to investors would have linked

13   the effects of the sales practices misconduct to the cross-sell metric.

14                53. Tolstedt further touted the cross-sell metric as purportedly showing growth and

15   indicating future revenue growth during the Investor Day Conference, despite the misgivings she

16   had, which she had shared internally at Wells Fargo, about the slowdown in its growth. In her

17   prepared remarks she thus stated: “The beneficial cycle of cross-sell continues. The more products

18   the customers have with us, the better deal and greater value we can provide. The more business

19   they do with us, the longer they stay with us, giving us more opportunities to provide products they

20   might need over a lifetime. Our retail bank cross-sell is now at 6.17 products, up from two years

21   ago 5.98, and at the time of the merger [with Wachovia in January 2009] we were at 5.2. Our

22   long-term goal continues to be an average cross-sell of 8 and achieving this goal will come with

23   higher household purchase rates and growth in profitability.”

24                54. From Tolstedt’s slanted presentation, investors were led to believe that Wells Fargo

25   was executing its cross-selling strategy as intended, and that its results were strong. Indeed, the

26   analyst who specifically asked about the cross-sell strategy and metric issued a report the following

27   day that reiterated: “The main revenue opportunity in the Community Bank continues to be cross-

28

      COMPLAINT                                                                        CASE NO. _________
                                                      -13-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 14 of 34


 1   selling,” and further summarized points raised by Tolstedt; of course, no mention was made of the

 2   effects of sales misconduct on the metric.

 3                 Tolstedt Provides False Sub-Certification of Second Quarter 2014 Report

 4                 55. After the Investor Day Conference, Tolstedt continued to speak internally at the

 5   bank about her concerns regarding the decline in the cross-sell metric, including her concern that

 6   investors might conclude the decline was related to the sales misconduct issues. Through the

 7   summer months in 2014, Tolstedt worked closely with her staff to remain apprised of the level of

 8   the metric.

 9                 56. During this period, Wells Fargo reported no growth in the cross-sell metric in its

10   public filings. Thus, on August 6, 2014, Wells Fargo described in its quarterly report filed on

11   Form 10-Q for the second quarter (ended June 30, 2014) that the Community Bank cross-sell

12   metric was 6.17 as of May 2014. The reported 6.17 figure was the same figure that Wells Fargo

13   had reported for the Community Bank’s cross-sell metric during its first quarter (ended March 31,

14   2014).

15                 57. Tolstedt was well aware of the reported cross-sell metric in Wells Fargo’s second

16   quarter 2014 Form 10-Q, as she closely reviewed the disclosures in the Form 10-Q before it was

17   filed with the SEC. Indeed, Wells Fargo employed a process each quarter in which Tolstedt was

18   required to review and provide input to ensure the accuracy of the information reported about the

19   Community Bank. To indicate her completed review and approval of the information as presented,

20   Tolstedt was also required to certify to the accuracy of the information.

21                 58. To do so, each quarter, Tolstedt was supplied a draft of the quarterly or annual

22   report, and specific information about the sections of the report that she needed to review, and if

23   necessary, to edit. Tolstedt was informed that she was provided the draft report in order to affirm

24   the accuracy of the information and to make any needed changes. Based on her experience with

25   dozens of quarterly and annual reports, by 2014 Tolstedt knew that her sub-certification of the

26   accuracy of a draft report would result in the dissemination to investors of the information about

27   the Community Bank. Thus, in or around late July 2014, Tolstedt received from the Community

28   Bank’s controller’s office the draft quarterly report for the second quarter of 2014 (ended June 30,

      COMPLAINT                                                                         CASE NO. _________
                                                      -14-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 15 of 34


 1   2014). In addition to a printed copy of the draft quarterly report, Tolstedt was also provided by

 2   email an outline of the areas of particular interest to her, and areas that had changed from prior

 3   reporting periods.

 4                59. Tolstedt reviewed closely the portions of the second quarter 2014 report on Form

 5   10-Q that related to the Community Bank, including the cross-sell metric. For instance, during

 6   discussions at the end of July 2014 with the Community Bank’s controller, Tolstedt asked

 7   questions about Wells Fargo’s disclosures regarding the cross-sell metric and strategy. Tolstedt

 8   stated as well: “Reminder: We need to watch how we use cross-sell. Right now, we have some

 9   year over year growth but we are flat linked quarter.”

10                60. In early August 2014, Tolstedt received the revised draft of the quarterly report for

11   the second quarter 2014. On or about August 6, 2014, Tolstedt made a sub-certification in writing

12   to the CEO and to the CFO that “to [her] knowledge based on [her] position with the [Community

13   Bank], the financial and other information provided by the [Community Bank] and recorded in the

14   General Ledger, and the financial and other disclosures separately provided by the Group for the

15   [second quarterly] Report do not contain any untrue statement of a material fact or omit to state a

16   material fact necessary to make the statements made, in light of the circumstances under which

17   such statements were made, not misleading for the periods covered by the Report.” In her sub-

18   certification, Tolstedt stated that she understood that, in signing the second quarter 2014 report on

19   Form 10-Q, the CEO and CFO were relying on her certifications.

20                61. Tolstedt further affirmed that, “to [her] knowledge based on [her] review of the

21   [second quarterly] Report Draft,” the filing did not contain any material misstatements or

22   omissions. Tolstedt stated in the sub-certification that she understood that “information is

23   ‘material’ if an investor would consider it important in making an investment decision about the

24   Company’s securities or if it would significantly alter the total mix of information available in the

25   marketplace.”

26                62. Notwithstanding Tolstedt’s sub-certification, Wells Fargo’s second quarter 2014

27   report on Form 10-Q (for the period ended June 30, 2014), which was filed with the SEC on or

28   around August 6, 2014, was materially false and misleading. In particular, the report included

      COMPLAINT                                                                         CASE NO. _________
                                                      -15-
             Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 16 of 34


 1   several statements, as detailed above, describing the Community Bank’s cross-sell strategy as

 2   purportedly selling to customers products they needed and wanted, and the metric as purportedly

 3   measuring the success of such a needs-based strategy. In reality, as Tolstedt knew, the reported

 4   cross-sell metric of 6.17 as of May 2014 was inflated by accounts and products that resulted from

 5   sales misconduct and were not needed or wanted by customers, but were unauthorized or unused.

 6                63. The misleading statements and omissions of fact in Wells Fargo’s second quarter

 7   2014 report on Form 10-Q were material. The report materially misstated to investors the extent to

 8   which the inclusion of unused, unneeded, and unauthorized accounts in the cross-sell metric had

 9   inflated the reported number. The report also created the materially false and misleading

10   impression that Wells Fargo’s strategy was to cross-sell products that customers valued and used,

11   and it omitted the material fact that the strategy resulted in the inclusion of a significant number of

12   unused, unneeded, and unauthorized accounts.

13                Tolstedt Provides False Sub-Certification of Third Quarter 2014 Report

14                64. Despite the materially inflated cross-sell metric reported by Wells Fargo, Tolstedt

15   remained concerned that the metric reported quarterly would not be well received by investors,

16   because of the perceived “flattening” in the growth of the metric. Indeed, as the third quarter 2014

17   was winding up, on or around September 30, 2014, Tolstedt understood that the Community Bank

18   would report, for the first time, a decrease to the cross-sell metric for the third quarter. While the

19   reported metric for the second quarter 2014 was 6.17, the metric for the third quarter 2014 was

20   6.15.

21                65. Wells Fargo thus reported in its third quarterly report filed on Form 10-Q (for the

22   period ended September 30, 2014), which was filed with the SEC on or about November 5, 2014:

23   “We continued our focus on meeting customers’ financial needs and creating long-term value for

24   shareholders. Compared with a year ago: . . . we continued to maintain our solid customer

25   relationships across our company with Retail Banking cross-sell of 6.15 products per household”

26   as of August 2014.

27                66. Wells Fargo’s third quarter 2014 report on Form 10-Q was materially false and

28   misleading, as it presented the cross-sell metric of 6.15 as purportedly measuring the success of a

      COMPLAINT                                                                         CASE NO. _________
                                                      -16-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 17 of 34


 1   needs-based strategy, when in reality, as Tolstedt knew, the metric was significantly inflated by

 2   accounts and products that were the results of sales misconduct and were not needed or wanted by

 3   customers, but were unauthorized or unused.

 4                67. As Tolstedt had done for the prior quarter, she closely reviewed the draft third

 5   quarter 2014 report on Form 10-Q, including the representations about the Community Bank’s

 6   cross-sell strategy and its reported metric, described above, before it was filed. For instance,

 7   Tolstedt asked the Community Bank’s controller questions about what disclosures Wells Fargo

 8   had made about its cross-sell metric, and Tolstedt questioned whether Wells Fargo should discuss

 9   the metric differently going forward in light of the fact that Tolstedt expected that the metric would

10   no longer grow over the coming quarters. The Community Bank’s controller supplied Tolstedt

11   with the disclosure that Wells Fargo had incorporated into the quarterly report and noted that

12   Tolstedt had the opportunity to review and revisit the disclosures made. Based on her experience,

13   Tolstedt knew that her sub-certification of the accuracy of the draft report would result in the

14   dissemination to investors of the information about the Community Bank in the report to investors.

15                68. Tolstedt nevertheless confirmed the accuracy of the third quarter 2014 report. On

16   or about November 5, 2014, she provided her sub-certification that, “to [her] knowledge based on

17   [her] review of the [third quarterly] Report Draft,” the filing did not contain any material

18   misstatements or omissions. Indeed, Tolstedt further affirmed to the CEO and to the CFO that the

19   financial and other disclosures provided by the Community Bank for the third quarter 2014 report

20   on Form 10-Q did not contain any untrue statement of a material fact or omit to state a material

21   fact necessary to make the statements made, in light of the circumstances in which the statements

22   were made, not misleading.

23                69. The misleading statements and omissions of fact in Wells Fargo’s third quarter

24   2014 report filed with the SEC on Form 10-Q were material. The report materially misstated to

25   investors the extent to which the inclusion of unused, unneeded, and unauthorized accounts in the

26   cross-sell metric had inflated the reported number. The report also created the materially false and

27   misleading impression that Wells Fargo’s strategy was to cross-sell products that customers valued

28   and used, and it omitted the material fact that the strategy resulted in the inclusion of a significant

      COMPLAINT                                                                          CASE NO. _________
                                                      -17-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 18 of 34


 1   number of unused, unneeded, and unauthorized accounts.

 2                Community Bank Confirms Misleading Metric in 2014 Annual Report

 3                70. Despite Tolstedt’s consideration of potential changes to the reported cross-sell

 4   metric in 2014, Tolstedt concluded the Community Bank would not change how cross-sell was

 5   reported. Then, on or around December 29, 2014, Wells Fargo received an inquiry from the

 6   Securities and Exchange Commission’s Division of Corporation Finance asking:

 7                In your quarterly reports, as well as your annual reports and in earnings calls, you
                  discuss the fact that your cross-sell program is a key element that management believes
 8                will help Wells Fargo meet its strategic goals. Please provide us with an explanation of
                  the methodology you use to calculate the products per household and products per
 9                customer metrics, as discussed on page 3, and on pages 44 and 45 of your 2013 Annual
                  Report. Also, please tell us to what extent your methodology for calculating the metric
10                has changed over the last five years.
11                71. Tolstedt received the letter from Wells Fargo’s Controller, to whom it had been

12   addressed, shortly after it arrived. The next morning she sent it to two trusted lieutenants of hers,

13   with the subject line: “urgent!” and began her message: “FOR YOUR EYES ONLY. PLEASE DO

14   NOT FORWARD. Confidential.” Tolstedt directed her team to help with responding to the query.

15   Over the next two weeks, they prepared a response to the SEC staff on behalf of Wells Fargo,

16   dated January 12, 2015, which stated:

17                Our cross-sell strategy is to increase the number of products our customers utilize by
                  offering them all of the financial products they need… We report cross-sell metrics for
18                our Community Banking and Wealth, Brokerage and Retirement (WBR) operating
                  segments based on the average number of retail products used per retail banking
19                household. For Community Banking the cross-sell metric represents the relationship of
                  all retail products used by customers in retail banking households. (Emphasis added.)
20

21                72. The same language in the response was also included in Wells Fargo’s 2014

22   Annual Report filed with SEC with its Form 10-K. The 2014 Annual Report thus represented that

23   the cross-sell metric for the Community Bank is “based on the average number of retail products

24   used per retail banking household.” (Emphasis added.)

25                73. Similar to the process Tolstedt followed for the quarterly reports filed earlier in the

26   year, in January 2015, Tolstedt was provided by the Community Bank controller the draft 2014

27   Annual Report with specific reference to the portions of the report that addressed the Community

28   Bank. As she had done for the quarterly reports, Tolstedt reviewed the 2014 Annual Report

      COMPLAINT                                                                          CASE NO. _________
                                                      -18-
             Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 19 of 34


 1   closely. Based on her experience, Tolstedt knew that her sub-certification of the accuracy of the

 2   draft report would result in the dissemination to investors of the information about the Community

 3   Bank.

 4                74. On or about February 25, 2015, Tolstedt provided her sub-certification to the CEO

 5   and CFO, stating that she had reviewed the 2014 Annual Report and that, “to [her] knowledge

 6   based on [her] position with the [Community Bank], the financial and other information provided

 7   by the [Community Bank] and recorded in the General Ledger, and the financial and other

 8   disclosures separately provided by the Group for the Report do not contain any untrue statement of

 9   a material fact or omit to state a material fact necessary to make the statements made, in light of the

10   circumstances under which such statements were made, not misleading for the periods covered by

11   the Report.”

12                75. Wells Fargo filed its 2014 Annual Report and Form 10-K with the SEC on or

13   around February 25, 2015. In it, Wells Fargo again informed investors that the Company’s cross-

14   sell strategy was an important strategy and that the cross-sell metric was monitored to determine

15   whether Wells Fargo was satisfying its customers’ needs. Wells Fargo thus described its strategy:

16   “Cross-sell Our cross-sell strategy is to increase the number of products our customers use by

17   offering them all of the financial products that satisfy their financial needs.” (Emphasis added.)

18   The Annual Report further stated: “For Community Banking the cross-sell metric represents the

19   relationship of all retail products used by customers in retail banking households.” (Emphasis

20   added.)

21                76. Wells Fargo also stated in the 2014 Annual Report: “Our retail banking household

22   cross-sell was 6.17 products per household in November 2014, up from 6.16 in November 2013

23   and 6.05 in November 2012. . . . We believe there is more opportunity for cross-sell as we continue

24   to earn more business from our customers.”

25                77. Wells Fargo’s 2014 Annual Report was materially false and misleading. In

26   particular, the report included the misleading statements, including those set forth above, that

27   described the Community Bank’s cross-sell strategy as one that involved selling to customers

28   products they needed and wanted. Wells Fargo further elaborated, as described above, how its

      COMPLAINT                                                                        CASE NO. _________
                                                     -19-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 20 of 34


 1   Community Bank cross-sell metric purportedly measured the success of this strategy by measuring

 2   the number of supposedly revenue-generating accounts and products per customer household,

 3   which were “used.” In reality, as Tolstedt knew, the reported cross-sell metric of 6.17 was

 4   significantly inflated by accounts and products that resulted from sales misconduct and were not

 5   needed or wanted or used by customers, but were unauthorized or unused.

 6                78. The misleading statements and omissions of fact in Wells Fargo’s 2014 Annual

 7   Report filed with the SEC with its Form 10-K were material. The report materially misstated to

 8   investors the extent to which the inclusion of unused, unneeded, and unauthorized accounts in the

 9   cross-sell metric had inflated the reported number. The report also created the materially false and

10   misleading impression that Wells Fargo’s strategy was to cross-sell products that customers valued

11   and used, and it omitted the material fact that the strategy resulted in the inclusion of a significant

12   number of unused, unneeded, and unauthorized accounts.

13                Tolstedt Provides False Sub-Certifications, While Minimizing Sales Fraud to Board

14                79. During the first half of 2015, Tolstedt continued to ask members of her team whom

15   she supervised in the Community Bank to find more information regarding the flattening and

16   decline of the cross-sell metric. Her team recognized, and discussed with her, that the metric had

17   stalled due to the significant level of unused accounts that had been sold in the past and that were

18   increasingly falling out of the metric and not being replaced by new sales; those unused accounts

19   that remained did not represent new opportunities for revenue or for further sales. While Tolstedt

20   had many frank conversations with her own staff about how the sales misconduct continued to

21   affect the Community Bank’s reported cross-sell metric, Tolstedt’s discussions outside of the

22   Community Bank—including to members of the board of directors—were less forthcoming.

23                80. In particular, during the spring of 2015, the Risk Committee of the Wells Fargo

24   board of directors sought to learn from Tolstedt the extent of the sales fraud and sales integrity

25   issues at the Community Bank. The board’s Risk Committee was ultimately responsible for

26   overseeing the many sources of risk to the bank, including reputational and operational risks. The

27   board’s Risk Committee was separate and apart from other risk management functions, including

28   an enterprise-wide risk committee, and the risk function of the Community Bank. The Chief Risk

      COMPLAINT                                                                          CASE NO. _________
                                                      -20-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 21 of 34


 1   Officer, who reported to the board’s Risk Committee, coordinated with Tolstedt to obtain her

 2   appearance at a meeting of the board’s Risk Committee on or around April 28, 2015.

 3                81. During the April 28, 2015 meeting, the Chairman of the Risk Committee did not

 4   believe that Tolstedt answered the relevant questions to the committee’s satisfaction. As Tolstedt

 5   had been informed prior to the meeting, the committee sought information about the extent of the

 6   sales misconduct problem that had begun to surface in 2013, including the extent and causes of the

 7   problem, and any efforts to address the problems. Tolstedt’s presentation failed to address the

 8   substance and scope of the sales misconduct, including the types of misconduct that had taken

 9   place and the number of accounts likely affected. As a result, the Chairman requested that Tolstedt

10   make a further presentation at the next meeting of the board’s Risk Committee; he also spoke to

11   the CEO and Chief Risk Officer about his dissatisfaction with Tolstedt’s presentation.

12                82. One week later, on or about May 5, 2015, Wells Fargo learned that the City of Los

13   Angeles had sued the Company for harm it claimed Wells Fargo had caused customers related to

14   the sales integrity issues. As a result of the information received from Tolstedt and the Community

15   Bank, members of the board of directors thought the lawsuit came out of the blue, as it presented a

16   sales integrity problem well beyond anything they had been made aware of.

17                83. Tolstedt was informed by the CEO that her further presentation to the board’s Risk

18   Committee regarding the sales integrity issues was expected to be the first order of business in a

19   meeting on May 19, 2015. Tolstedt provided a draft of the presentation that she intended to share

20   during the meeting to the CEO a few days before the meeting. The CEO told her that the Risk

21   Committee would want more supporting information, including the number of Wells Fargo

22   employees terminated for sales practices violations in the past 12 months versus prior periods; the

23   percentage of the sales staff that terminated for bad behavior; how Wells Fargo would make sure it

24   made impacted customers “whole”; and how many accounts were opened or products sold in 2013,

25   2014, and the beginning of 2015 without the knowledge of the customers. The CEO was not

26   available to attend the meeting with Tolstedt.

27                84. Despite the specific information that the CEO informed Tolstedt the Risk

28   Committee wanted to know, Tolstedt’s presentation to the Risk Committee in May 2015 lacked

      COMPLAINT                                                                       CASE NO. _________
                                                      -21-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 22 of 34


 1   such specifics and focused instead on a subset of conduct. For instance, Tolstedt’s written

 2   materials described a particular effort to identify certain sales misconduct violations, which had

 3   resulted in a total of approximately 230 terminations of employees. Not described in those

 4   materials were the more than 1,000 employees who were terminated annually for sales integrity

 5   violations. Tolstedt also told the Committee that the incentives used by the Community Bank were

 6   not the cause of the problems. Despite Tolstedt’s selective presentation, members of the board

 7   considered the sales integrity issues a serious risk to the bank. Accordingly, the Committee hired a

 8   consultant to attempt to determine the scope of the sales problems that they did not learn from

 9   Tolstedt.

10                85. Just as she minimized the sales integrity problems to the board members, Tolstedt

11   continued to provide misleading sub-certifications to the CEO and CFO for the first two quarters

12   of 2015. Prior to Wells Fargo filing the Forms 10-Q for the first and second quarters of 2015,

13   Tolstedt closely reviewed drafts of each of the reports, including the representations about the

14   Community Bank’s cross-sell strategy and its reported metric. Based on her experience, Tolstedt

15   knew that her sub-certification of the accuracy of the draft report would result in the dissemination

16   to investors of the information about the Community Bank in the report to investors.

17                86. Nevertheless, for each report, Tolstedt confirmed the accuracy, sub-certifying that,

18   “to [her] knowledge based on [her] review of the Report Draft,” the Form 10-Q did not contain any

19   material misstatements or omissions. Tolstedt provided her further sub-certification that the

20   financial and other disclosures provided by the Community Bank for both the first and second

21   quarter 2015 reports did not contain any untrue statements of material fact or omit to state material

22   facts necessary to make the statements made, in light of the circumstances in which the statements

23   were made, not misleading. Both sub-certifications for the first and second quarters—dated,

24   respectively, May 6, 2015 and August 5, 2015—were thus false and misleading when made.

25                87. Thus, on or about May 6, 2015, Wells Fargo filed its first quarter 2015 report on

26   Form 10-Q (for the period ended March 31, 2015) with the SEC in which it claimed, among other

27   things, that its “retail banking household cross-sell was 6.13 products per household in February

28   2015,” and further reiterated that its “approach is needs-based.”

      COMPLAINT                                                                        CASE NO. _________
                                                     -22-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 23 of 34


 1                88. Similarly, Wells Fargo filed its second quarter 2015 report on Form 10-Q (for the

 2   period ended June 30, 2015) with the SEC on or about August 5, 2015, in which it stated, among

 3   other things, that its cross-sell strategy was “needs based,” and also reported “retail banking

 4   household cross-sell was 6.13 products per household in May 2015.”

 5                89. Wells Fargo’s first and second quarter 2015 reports on Forms 10-Q were materially

 6   false and misleading, as each presented the cross-sell metric of 6.13 as purportedly measuring the

 7   success of a “needs-based” strategy; in reality, the metric was significantly inflated by accounts

 8   and products that resulted from sales misconduct and were not needed or wanted by customers, but

 9   were unauthorized or unused.

10                90. The misleading statements and omissions of fact in Wells Fargo’s first and second

11   quarter 2015 reports filed with the SEC on Forms 10-Q were material. The reports both materially

12   misstated to investors the extent to which the inclusion of unused, unneeded, and unauthorized

13   accounts in the cross-sell metric had inflated the reported number. The reports both also created

14   the materially false and misleading impression that Wells Fargo’s strategy was to cross-sell

15   products that customers valued and used, and both reports omitted the material fact that the

16   strategy resulted in the inclusion of a significant number of unused, unneeded, and unauthorized

17   accounts.

18                Tolstedt Internally Proposes New Metric While Publicly Affirming Inflated Metric

19                91. During 2015, Tolstedt tasked her own team to identify other ways to measure and

20   present the cross-sell metric. Tolstedt and her deputies were concerned that “idle” products and

21   “inactive” accounts were the cause of the slow and declining growth in the reported cross-sell

22   metric.

23                92. Thus, in July and August 2015, Tolstedt’s team shared with her analyses they had

24   developed to look at the inputs to the cross-sell metric that distinguished active, or used, accounts

25   from inactive, or unused, accounts. They further identified that, because products such as debit

26   cards could remain in the metric for years with little or no activity, the reported metric included

27   many inactive accounts from periods where the sales misconduct was high.

28

      COMPLAINT                                                                        CASE NO. _________
                                                     -23-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 24 of 34


 1                93. As Tolstedt and her team were completing their analyses for presentation to the

 2   Company’s senior management, Tolstedt was again asked to make a presentation to the Risk

 3   Committee of the board of directors regarding sales misconduct at the Community Bank. The Risk

 4   Committee meeting was scheduled in conjunction with meetings of the Wells Fargo full board of

 5   directors meetings, which took place on October 26-27, 2015.

 6                94. As Tolstedt was informed, the Risk Committee also heard a report during the

 7   October 25 meeting from the outside consulting firm that had been retained to review the sales

 8   misconduct issues. The consulting firm reported to Wells Fargo’s board the weaknesses that

 9   needed to be addressed by the Company to manage the ongoing adverse impact from sales

10   misconduct, and recommended, among other measures, that bankers be rewarded based on

11   whether accounts were used, rather than on the number of products sold.

12                95. Though Tolstedt presented on many of the same issues as the outside consulting

13   firm during the October 2015 meeting, she denied that structural issues were a cause of the

14   misconduct, and Tolstedt did not describe to the board the analyses regarding active and inactive

15   accounts. The Chairman of the Risk Committee found Tolstedt’s presentation inadequate, and in a

16   subsequent meeting with the CEO, he and another board member recommended that Tolstedt be

17   replaced as head of the Community Bank.

18                96. During the final months of 2015, Tolstedt’s team shared with her the results of their

19   analyses regarding the cross-sell metric. In November 2015, the team presented to Tolstedt a new

20   cross-sell metric that only included active accounts. Their research concluded that more than 10

21   percent of household accounts that had been included in the reported cross-sell metric were

22   inactive within a six-month period, and that more than half of retail bank households held at least

23   one inactive account. Their work demonstrated the sources of the “inactive” or “idle” accounts as

24   well; for instance, debit cards were sold in high volume and thus accounted for 29 percent of total

25   accounts, but 30 percent of the debit cards remained inactive in any given month.

26                97. Tolstedt and her team presented their findings in January 2016 to the CEO and the

27   COO, recommending the new metric—which they dubbed “active cross-sell”—be ready for

28

      COMPLAINT                                                                        CASE NO. _________
                                                     -24-
              Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 25 of 34


 1   presentation publicly by the time of Wells Fargo’s 2016 Investor Day conference later in the

 2   spring.

 3                98. As Tolstedt’s presentation explained, the Community Bank should make two

 4   changes to its reported cross-sell metric. One change would redefine the measured “household,”

 5   which change, on its own, would have the effect of making the cross-sell metric a larger number.

 6   The second, and more significant change, was to include in the number of products counted only

 7   those products that customers actively used, which change would have the effect of making the

 8   cross-sell metric smaller. To illustrate, the presentation used the data that had been included for

 9   the reported cross-sell metric in the third quarter 2015 Form 10-Q, and compared the reported

10   cross-sell metric with the newly-proposed metric: “Current [Cross-sell]: 6.13        Active Cross-sell

11   5.17.”

12                99. Tolstedt and her team thus demonstrated that by restricting the cross-sell metric to

13   products actually “used,” the number changed substantially. Tolstedt and her team also expected

14   that, unlike the then-reported cross-sell metric that was laden with inactive accounts, the “active

15   cross-sell” metric would likely show growth much sooner.

16                100. At the same time that Tolstedt was discussing—first with her own team, and then

17   with the larger management team—the disparity between the reported cross-sell metric and the

18   number of accounts that were actually used, Tolstedt was called upon to review and sub-certify

19   Wells Fargo’s third quarter 2015 report on Form 10-Q, and then Wells Fargo’s year-end 2015

20   Annual Report. Based on her experience, Tolstedt knew that her sub-certification of the accuracy

21   of the draft report would result in the dissemination to investors of the information about the

22   Community Bank in the report to investors.

23                101. For instance, during her review of the draft third quarter 2015 report, Tolstedt

24   was alerted to changes that had been made to the cross-sell disclosures in the prior quarter Form

25   10-Q, which stated for the first time that some customers would need “more products” and some

26   “fewer.” Although minor edits were made to the third quarter 2015 Form 10-Q to conform the

27   report to the prior revisions, Tolstedt did not revise the disclosures, either in the draft Form 10-Q or

28

      COMPLAINT                                                                         CASE NO. _________
                                                     -25-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 26 of 34


 1   in the 2015 Annual Report, to reflect the analyses about the cross-sell metric that she had directed

 2   her team to complete for the Community Bank.

 3                102. Instead, on or about November 4, 2015, Tolstedt confirmed the accuracy of the

 4   draft, third quarter 2015 report, and on or about February 24, 2016, Tolstedt confirmed the

 5   accuracy of the draft Annual Report. For each, she provided to the CEO and the CFO her sub-

 6   certification that, “to [her] knowledge based on [her] review of the Report Draft,” the quarterly and

 7   the annual reports did not contain any untrue statement of a material fact or omit to state a material

 8   fact necessary to make the statements made, in light of the circumstances in which the statements

 9   were made, not misleading.

10                103. On or about November 4, 2015, Wells Fargo filed its third quarter 2015 report on

11   Form 10-Q (for the period ended September 30, 2015) stating, among other things, that its “cross-

12   sell strategy” was “needs based,” and that the Community Bank’s “retail banking household cross-

13   sell was 6.13 products per household in August 2015.” Similarly, on or about February 24, 2016,

14   Wells Fargo filed with the SEC its 2015 Annual Report with its Form 10-K for the year ended

15   December 31, 2015, in which it reiterated that its “approach to cross-sell is needs-based.” Wells

16   Fargo further stated that its cross-sell metric tracked the degree to which it satisfied customers’

17   needs, and reported the Community Bank’s “retail banking household cross-sell was 6.11 products

18   per household in November 2015.”

19                104. Wells Fargo’s third quarter 2015 Form 10-Q and its 2015 Annual Report filed

20   with its Form 10-K were both materially false and misleading. Wells Fargo claimed that the

21   reported values for the Community Bank’s cross-sell metric, 6.13 and 6.11 respectively, measured

22   retail products used by customers in retail banking households, when, in reality, Tolstedt knew that

23   the reported cross-sell metric contained a significant amount of products that were not used by

24   customers. As Tolstedt was aware, the reported cross-sell metric was inflated by accounts and

25   products that resulted from sales misconduct and were not needed or wanted by customers, but

26   were unauthorized or unused.

27                105. The misleading statements and omissions of fact in Wells Fargo’s third quarter

28   2015 Form 10-Q and its 2015 Annual Report filed with its Form 10-K were material. Each report

      COMPLAINT                                                                         CASE NO. _________
                                                     -26-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 27 of 34


 1   materially misstated to investors the extent to which the inclusion of unused, unneeded, and

 2   unauthorized accounts in the cross-sell metric had inflated the reported number. Both the quarterly

 3   and the annual report also created the materially false and misleading impression that Wells

 4   Fargo’s strategy was to cross-sell products that customers valued and used, and they both omitted

 5   the material fact that the strategy resulted in the inclusion of a significant number of unused,

 6   unneeded, and unauthorized accounts.

 7                Tolstedt Continues to Promote Misleading Cross-Sell Metric Until Her Departure

 8                106. Through January and February 2016, Tolstedt and her team prepared for the

 9   presentation of the new, “active cross-sell” metric, to be publicly presented during Wells Fargo’s

10   2016 Investor Day conference, scheduled for May 2016. Consistent with their presentations

11   internally, the first drafts of their presentation revealed that as much as 20 percent of accounts

12   included in the then-reported cross-sell metric were “inactive.” However, by the end of February,

13   the team removed the explicit reference to “inactive” accounts from drafts the team circulated

14   internally, due to concerns that investors would make the connection between “inactive” accounts

15   and the sales misconduct that continued to have an ongoing influence on Wells Fargo’s reported

16   metric.

17                107. By mid-March 2016, Tolstedt’s team replaced the term “active cross-sell” with

18   “dynamic cross-sell” in drafts of her expected presentation for similar reasons. Also in early

19   March 2016, Tolstedt met with a securities analyst who followed Wells Fargo’s securities closely

20   and who made recommendations to investors about buying, selling, or holding the Company’s

21   securities. In the meeting, the analyst was informed that Wells Fargo would cross sell if it added

22   value to customers and “only cross sell products which customers value and will use.” Tolstedt

23   failed to disclose during this meeting that many of the accounts and products included in the

24   Community Bank’s cross-sell metric were not used by customers.

25                108. Finally, by the time the 2016 Investor Day conference occurred, on or around

26   May 24, 2016, the Community Bank’s presentation was substantially changed from the original

27   conception of introducing the new, “active cross-sell” metric. The written presentation did not

28   include any reference to a new, or revised cross-sell metric. It also did not include any

      COMPLAINT                                                                         CASE NO. _________
                                                     -27-
             Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 28 of 34


 1   comparisons between “active” accounts and “inactive” accounts. Nor did it describe information

 2   from which investors could discern that “active” accounts were but a portion of the accounts

 3   included in the reported cross-sell metric.

 4                109. In delivering the presentation for the Community Bank at the 2016 Investor Day

 5   conference, Tolstedt was again called upon to answer questions about the decline in the reported

 6   cross-sell metric. In particular, one invited participant observed that the decline in the metric was

 7   “a bit of a change” for the Community Bank and asked whether the decline reflected either “an

 8   inevitable saturation” or “a need for new products.”

 9                110. In response, Tolstedt acknowledged that there had been “headwinds.” However,

10   she attributed the decline in the cross-sell metric to strong checking account growth, and “the

11   interest rate environment” for causing some products not to be “particularly appealing to our

12   customers right now.” Tolstedt did not mention in her misleading response any of the information

13   about “active” or “inactive” accounts, or the fact that the reported metric continued to decline as

14   “inactive”—that is, unused, unwanted, and unauthorized products that were the result of sales

15   misconduct—slowly rolled off the metric and were not replaced.

16                111. Prior to, and shortly after, the 2015 Investor Day conference, Tolstedt closely

17   reviewed, and affirmed the accuracy of, two additional quarterly reports on Forms 10-Q. Based on

18   her experience, Tolstedt knew that her sub-certification of the accuracy of the draft reports would

19   result in the dissemination to investors of the information about the Community Bank in the

20   reports to investors. Thus, Tolstedt on or about May 4, 2016, and on or about August 3, 2016,

21   provided her sub-certifications to the CEO and CFO of the first and second quarter 2016 reports,

22   stating for each that, “to [her] knowledge based on [her] review of the Report Draft,” the Forms

23   10-Q did not contain any untrue statement of a material fact or omit to state a material fact

24   necessary to make the statements made, in light of the circumstances in which the statements were

25   made, not misleading. Accordingly, Wells Fargo filed its first quarter 2016 report on Form 10-Q

26   (for the period ended March 31, 2016) with the SEC on or about May 4, 2016 and its second

27   quarter 2016 report on Form 10-Q (for the period ended June 30, 2016) on or about August 3,

28   2016.

      COMPLAINT                                                                        CASE NO. _________
                                                     -28-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 29 of 34


 1                112. In the first quarter 2016 Form 10-Q, Wells Fargo reiterated that its “cross-sell

 2   strategy” was “needs based,” and claimed that the Community Bank’s “retail bank household

 3   cross-sell was 6.09 products per household in February 2016.” The Form 10-Q was materially

 4   false and misleading, as the reported metric remained significantly inflated by accounts and

 5   products that were the results of sales misconduct and were not needed or wanted by customers,

 6   but were unauthorized or unused.

 7                113. In the second quarter 2016 Form 10-Q, Wells Fargo again stated that its “cross-

 8   sell strategy” was “needs based,” but Wells Fargo stated that it determined to change the

 9   Community Bank’s cross-sell metric “to include only those households that maintain a retail

10   checking account.” The revised cross-sell metric thus reflected the first of the two changes that

11   Tolstedt had proposed in January 2016. Yet, the second, more significant change described in

12   January, which would have included only accounts actively used, was absent. As a consequence,

13   Wells Fargo reported an even higher value for the cross-sell metric: “Our Community Banking

14   cross-sell metrics, as revised for prior periods to conform to the current period presentation, were

15   6.28, 6.32, 6.31, 6.37 and 6.36 as of February 2016, May 2015 and November 2015, 2014 and

16   2013, respectively.”

17                114. Wells Fargo’s second quarter 2016 report on Form 10-Q was materially false and

18   misleading, as it presented the cross-sell metric of 6.28 as purportedly measuring the success of a

19   strategy that was based on its customers’ “needs.” In truth, the metric remained significantly

20   inflated by accounts and products that were the results of sales misconduct and were not needed or

21   wanted by customers, but rather unauthorized or unused.

22                115. The misleading statements and omissions of fact in Wells Fargo’s first and

23   second quarter 2016 Forms 10-Q filed with the SEC were material. Each report materially

24   misstated to investors the extent to which the inclusion of unused, unneeded, and unauthorized

25   accounts in the cross-sell metric had inflated the reported number. Both reports also created the

26   materially false and misleading impression that Wells Fargo’s strategy was to cross-sell products

27   that customers valued and used, and they both omitted the material fact that the strategy resulted in

28   the inclusion of a significant number of unused, unneeded, and unauthorized accounts.

      COMPLAINT                                                                        CASE NO. _________
                                                     -29-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 30 of 34


 1                116. Tolstedt knew, or was reckless in not knowing, that the statements she made to

 2   the public and Wells Fargo’s public statements that she reviewed (and the accuracy of which she

 3   sub-certified) in its annual and quarterly reports filed with the SEC during 2014, 2015, and 2016,

 4   and in materials incorporated into those reports, regarding the Community Bank’s cross-sell

 5   strategy and its cross-sell metric were false and misleading.

 6                117. Tolstedt also knew, or was reckless in not knowing, that her conduct in publicly

 7   describing the Community Bank’s cross-sell strategy and its metric, and in sub-certifying the

 8   accuracy of the annual and quarterly reports during 2014, 2015, and 2016, operated as a fraud or

 9   deceit and created a false and misleading impression to Wells Fargo’s investors.

10                118. At the same time Tolstedt engaged in the above acts and deceptions that sowed

11   misinformation, she also sold shares in Wells Fargo, which she owned either directly or indirectly,

12   and profited. For instance, in November 2014, Tolstedt sold shares of Wells Fargo stock for more

13   than $11.8 million.

14           F.      Wells Fargo Resolves Lawsuits; Tolstedt Departs Bank

15                119. On or around July 12, 2016, Wells Fargo announced, in a release that was filed

16   with the SEC, that Tolstedt was retiring at the year’s end, and would leave her position as head of

17   Community Banking as of July 31, 2016.

18                120. On September 8, 2016, Wells Fargo announced that it had entered into

19   settlements with governmental authorities including the CFPB, the City of Los Angeles, and the

20   OCC, all related to charges of sales practice misconduct within the Community Bank. Following

21   the Company’s announcement of the settlements, Wells Fargo’s stock experienced significant

22   declines in the market value of its shares, decreasing its market capitalization by billions of dollars.

23                121. Shortly after the announced settlements, on September 27, 2016, Wells Fargo

24   announced publicly that the Company and Tolstedt had reached an agreement that she “would

25   separate from employment effective September 27, 2016, that Ms. Tolstedt would not exercise any

26   outstanding stock options previously awarded by the Company until the completion of the ongoing

27   investigation being conducted by the Company and its Board of Directors and that, at the

28

      COMPLAINT                                                                         CASE NO. _________
                                                      -30-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 31 of 34


 1   conclusion of such investigation, the Board of Directors would have the authority to determine the

 2   extent to which such options will be forfeited.”

 3                                      FIRST CLAIM FOR RELIEF

 4             Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder

 5                122. The SEC re-alleges and incorporates by reference Paragraph Nos. 1 through 121.

 6                123. By engaging in the conduct described above, Defendant Tolstedt and Wells Fargo

 7   & Company, each, directly or indirectly, in connection with the purchase or sale of securities, by

 8   the use of means or instrumentalities of interstate commerce, or the mails, with scienter:

 9                   (a)     Employed devices, schemes, or artifices to defraud;

10                   (b)     Made untrue statements of material fact or omitted to state material facts

11                           necessary in order to make the statements made, in the light of the

12                           circumstances under which they were made, not misleading; and

13                   (c)     Engaged in acts, practices, or courses of business which operated or would

14                           operate as a fraud or deceit upon other persons, including purchasers and

15                           sellers of securities.

16                124. By engaging in the acts and conduct alleged above, Defendant Tolstedt

17   knowingly or recklessly provided substantial assistance to Wells Fargo & Company, and to other

18   persons employed by the Company, in violation of Section 10(b) of the Exchange Act [15 U.S.C.

19   § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and thereby aided and abetted such

20   violations, and unless restrained and enjoined, will continue to violate these provisions.

21                125. By reason of the foregoing, Defendant Tolstedt violated, and unless restrained

22   and enjoined will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and

23   Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

24                                    SECOND CLAIM FOR RELIEF

25                     Violations of Sections 17(a)(1), (2), and (3) of the Securities Act

26                126. The SEC re-alleges and incorporates by reference Paragraph Nos. 1 through 121.

27

28

      COMPLAINT                                                                        CASE NO. _________
                                                      -31-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 32 of 34


 1                127. By engaging in the conduct described above, Defendant Tolstedt, directly or

 2   indirectly, in the offer or sale of securities, by use of the means or instruments of transportation or

 3   communication in interstate commerce or by use of the mails:

 4                   (a)     With scienter, employed devices, schemes, or artifices to defraud;

 5                   (b)     Obtained money or property by means of untrue statements of material fact

 6                           or by omitting to state a material fact necessary in order to make the

 7                           statements made, in light of the circumstances under which they were

 8                           made, not misleading; and

 9                   (c)     Engaged in transactions, practices, or courses of business which operated or

10                           would operate as a fraud or deceit upon purchasers.

11                128. By reason of the foregoing, Defendant Tolstedt violated, and unless restrained

12   and enjoined will continue to violate, Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

13                                     THIRD CLAIM FOR RELIEF

14                Aiding and Abetting Violations of Exchange Act Reporting Requirements

15                129. The SEC re-alleges and incorporates by reference Paragraph Nos. 1 through 121.

16                130. As an issuer of securities registered with the SEC, Wells Fargo was required to

17   file with the SEC annual and quarterly reports, in accordance with applicable rules and regulations,

18   which included information as necessary to make the statements made in the reports, in the light of

19   the circumstances under which they were made not misleading. By the conduct described above,

20   Wells Fargo & Company failed to do so, in violation of Section 13(a) of the Exchange Act [15

21   U.S.C. § 78m(a)], and Rules 13a-1, 13a-13, and 12b-20 thereunder [17 C.F.R. §§ 240.13a-1,

22   240.13a-13, and 240.12b-20].

23                131. By engaging in the acts and conduct alleged above, Defendant Tolstedt

24   knowingly or recklessly provided substantial assistance to Wells Fargo & Company, and to other

25   persons employed by the Company, in violation of Section 13(a) of the Exchange Act [15 U.S.C. §

26   78m(a)], and Rules 13a-1, 13a-13, and 12b-20 thereunder [17 C.F.R. §§ 240.13a-1, 240.13a-13,

27   and 240.12b-20], and thereby aided and abetted such violations, and unless restrained and

28   enjoined, will continue to violate these provisions.

      COMPLAINT                                                                         CASE NO. _________
                                                      -32-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 33 of 34


 1                                   FOURTH CLAIM FOR RELIEF

 2          Aiding and Abetting Violations of Exchange Act Books and Records Requirements

 3                132. The SEC re-alleges and incorporates by reference Paragraph Nos. 1 through 121.

 4                133. As an issuer of securities registered with the SEC, Wells Fargo & Company was

 5   required to make and keep books, records, and accounts, which, in reasonable detail, accurately

 6   and fairly reflected the transactions and disposition of the assets of the Company. By the conduct

 7   described above, Wells Fargo & Company failed to do so, in violation of Section 13(b)(2)(A) of

 8   the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

 9                134. aBy engaging in the acts and conduct alleged above, Defendant Tolstedt

10   knowingly or recklessly provided substantial assistance to Wells Fargo & Company, and to other

11   persons employed by the Company, in violation of Section 13(b)(2)(A) of the Exchange Act [15

12   U.S.C. § 78m(b)(2)(A)], and thereby aided and abetted such violations, and unless restrained and

13   enjoined, will continue to violate this provision.

14                                         PRAYER FOR RELIEF

15           WHEREFORE, the SEC respectfully requests that this Court:

16                                                         I.

17           Permanently enjoin Defendant from directly or indirectly violating Sections 10(b), 13(a),

18   and 13(b)(2)(A) of the Exchange Act [15 U.S.C. §§ 78j(b), 78m(a), and 78m(b)(2)(A)], and

19   Rules 10b-5, 13a-1, 13a-13, and 12b-20 thereunder [17 C.F.R. §§ 240.10b-5, 240.13a-1, 240.13a-

20   13, and 240.12b-20], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

21                                                        II.

22           Issue an order requiring Defendant to pay disgorgement of ill-gotten gains or unjust

23   enrichment obtained or derived from such violations, and to pay a civil monetary penalty pursuant

24   to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], and Section 21(d) of the Exchange Act

25   [15 U.S.C. § 78u(d)(3)].

26                                                        III.

27           Prohibit Defendant from serving as an officer or director of any entity having a class of

28   securities registered with the SEC pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or

      COMPLAINT                                                                       CASE NO. _________
                                                     -33-
           Case 4:20-cv-07987-JST Document 1 Filed 11/13/20 Page 34 of 34


 1   that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)],

 2   pursuant to Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2) of the

 3   Exchange Act [15 U.S.C. § 78u(d)(2)].

 4                                                    IV.

 5           Retain jurisdiction of this action in accordance with the principles of equity and the Federal

 6   Rules of Civil Procedure in order to implement and carry out the terms of all orders and decrees

 7   that may be entered, or to entertain any suitable application or motion for additional relief within

 8   the jurisdiction of this Court.

 9                                                     V.

10           Grant such other and further relief as this Court may determine to be just and necessary.

11

12   Dated: November 13, 2020                        Respectfully submitted,

13

14

15                                                    /s/ Rebecca Lubens
                                                      REBECCA LUBENS
16                                                    Attorney for Plaintiff
                                                      SECURITIES AND EXCHANGE COMMISSION
17

18

19

20

21

22

23

24

25

26

27

28

      COMPLAINT                                                                        CASE NO. _________
                                                     -34-
